              Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

________________________________________________
                                                )
ZoomInfo Technologies LLC,                      )
                                                )
       Plaintiff,                               )
                                                )
v.                                              ) Civil Action No.:
                                                )
Salutary Data LLC,                              )
                                                )
       Defendants.                              )
________________________________________________)


                               COMPLAINT AND JURY DEMAND

         1.       Plaintiff ZoomInfo Technologies LLC (“ZoomInfo”) is a provider of business and

contact information for business-to-business sales and marketing. ZoomInfo and defendant

Salutary Data LLC (“Salutary”) were parties to a contract pursuant to which ZoomInfo licensed

proprietary data (the “ZoomInfo Data”) to Salutary, subject to certain specified restrictions (the

“Agreement”). Salutary has breached the Agreement by sublicensing ZoomInfo’s data to third

parties on terms that are not permitted by the Agreement and applicable law, resulting in damage

to ZoomInfo.

                                               Parties

         2.       ZoomInfo is a Delaware limited liability company. Its principal place of business

is Vancouver, Washington. ZoomInfo is a successor-in-interest to Zoom Information Inc.

         3.       Salutary is a Massachusetts limited liability company. Its principal place of

business is Lexington, Massachusetts.




22042914-v1
               Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 2 of 10




                                         Factual Background

A. ZoomInfo’s Proprietary Data

          4.       ZoomInfo licenses information that helps businesses sell and market their products

and services directly to other businesses, including contact information for decision-makers and

background information on target companies. To this end, ZoomInfo has built and maintains a

valuable business information database. ZoomInfo expends substantial resources on personnel and

technology to gather, curate, organize, monitor, and deliver this information and database.

ZoomInfo employs more than 1,800 individuals.

          5.       ZoomInfo’s customers pay substantial fees for access to this database, with some

customers paying hundreds of thousands of dollars per year.

B. The Agreement

          6.       Salutary markets itself as a “boutique provider of U.S. B2B contact records,” whose

“core offering” is providing customers with business contact data fitting their custom business

requirements.

          7.       In December 2015, Zoom Information Inc. (a predecessor-in-interest to ZoomInfo)

and Salutary entered a contract (the “Agreement”). Unlike a typical ZoomInfo customer, Salutary

is a sublicensor, and the Agreement permitted Salutary to provide ZoomInfo Data to Salutary’s

own customers (“Customer Subscribers”). The Agreement was amended five times, mainly to

extend its term, and each amendment incorporated the terms and conditions of the Agreement

except as specifically modified. The Agreement is the only contract relevant to the claims in this

action.

          8.       The Agreement restricts the uses that Salutary and the Customer Subscribers may

make of ZoomInfo’s data. Section 2.1(a) of the Agreement expressly prohibits Salutary or



                                                    2
            Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 3 of 10




Customer Subscribers from accessing ZoomInfo Data for any purpose other than for their own

individual, internal company use. Section 2.1(b) expressly prohibits Salutary or Customer

Subscribers from reproducing, distributing, displaying, selling, publishing, broadcasting, or

circulating ZoomInfo Data to any third-party, except as expressly set forth in the Agreement.

Section 2.1(h) expressly prohibits Salutary or Customer Subscribers from modifying, licensing,

bartering, or selling ZoomInfo Data except as expressly set forth in the Agreement.

       9.       The Agreement defines “Customer Subscriber” as “an individual or organization

provided access to [Salutary’s] Products including for use as part of Customer Subscriber lead

generation products and services.”

       10.      Section 4.3 of the Agreement provides ZoomInfo with the right to audit Salutary’s

use of ZoomInfo’s data “to determine compliance with the terms of the Agreement.”

C. Salutary’s Wrongful Conduct

       11.      In violation of Section 2.1 of the Agreement, Salutary has entered into numerous

agreements with Customer Subscribers that permitted those Customers Subscribers to re-distribute

data to third parties and did not limit the use of ZoomInfo Data by those Customer Subscribers to

individual, internal company use or inclusion in a lead generation product or service. Rather, many

of these agreements purport to permit Customer Subscribers to distribute and/or sell ZoomInfo

data to any third party without restriction. Entering such agreements and providing ZoomInfo Data

to Customer Subscribers pursuant to such terms is, in each case, a breach of the Agreement. These

breaches have resulted in damage to ZoomInfo.

       12.      In addition, on January 19, 2021, ZoomInfo invoked its audit rights under the

Agreement and requested that Salutary provide: (1) a complete list of customers and/or third

parties to whom Salutary provided ZoomInfo Data; (2) a description of all revenues Salutary



                                                3
          Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 4 of 10




received from such customers and/or other third parties in connection with ZoomInfo Data and the

basis for the calculation of such revenues; and (3) copies of all contracts between Salutary and any

customers and/or other third parties to whom ZoomInfo Data was provided. In breach of Section

4.3 of the Agreement, Salutary refused to provide the names of any of its Subscriber Customers or

pricing information.

                                     Jurisdiction and Venue

       13.      This Court has subject matter jurisdiction over the federal claims under 28 U.S.C.

§§ 1331 and 1338(a) and (b). This Court also has supplemental jurisdiction over the state law

claims under 28 U.S.C. § 1367.

       14.      This Court has personal jurisdiction over Salutary because the contract between the

parties contains a venue provision that requires disputes be brought in Massachusetts. Salutary is

also a Massachusetts limited liability company that is headquartered in Massachusetts.

                                            COUNT I
                                      (Breach of Contract)

       15.      ZoomInfo’s allegations above are incorporated herein by reference as if fully set

forth herein.

       16.      ZoomInfo and Salutary have been parties to the Agreement, a contract that has been

valid and enforceable at all times relevant hereto.

       17.      ZoomInfo performed all of its obligations under the Agreement.

       18.      Salutary breached the Agreement by entering agreements with Customer

Subscribers upon terms that permitted the use of ZoomInfo Data for purposes prohibited by the

Agreement and by providing ZoomInfo Data to Customer Subscribers pursuant to such

agreements.



                                                 4
          Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 5 of 10




       19.      The ZoomInfo Data is propriety and commercially valuable, and Salutary’s use of

the ZoomInfo Data in violation of the terms of the license provided in the Agreement has damaged

and continues to damage ZoomInfo.

       20.      The Agreement gives ZoomInfo the right to audit Salutary’s use of the ZoomInfo

Data “to determine compliance with the terms of the Agreement.”

       21.      In violation of the Agreement, Salutary refused to provide the names of customers

to whom it provided the ZoomInfo Data or related pricing information.

       22.      ZoomInfo has sustained damages because of Salutary’s breaches of the Agreement

and Salutary is liable for those damages.

                                             Count II
                   (Breach of the Covenant of Good Faith and Fair Dealing)

       23.      ZoomInfo’s allegations above are incorporated herein by reference as if fully set

forth herein.

       24.      ZoomInfo and Salutary have been parties to the Agreement, a contract that has been

valid and enforceable at all times relevant hereto.

       25.      ZoomInfo performed its obligations pursuant to the Agreement.

       26.      By providing ZoomInfo Data to third parties upon terms prohibited by the

Agreement, Salutary acted in bad faith to deprive ZoomInfo of the value of its proprietary and

commercially valuable data.

       27.      Salutary’s actions as described herein have damaged and continue to damage

ZoomInfo.




                                                 5
            Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 6 of 10




                                             Count III
           (Misappropriation of Trade Secrets – Mass. Gen. Laws Ch. 93, § 42 et seq.)

          28.    ZoomInfo’s allegations above are incorporated herein by reference as if fully set

forth herein.

          29.    ZoomInfo curates a database of commercially valuable information, expending

substantial time, labor, and expense to do so. ZoomInfo’s database and the information contained

therein comprise a compilation of business information.

          30.    The compilation of information in ZoomInfo’s database derives independent

economic value from not being generally known to, and not being readily ascertainable through

proper means by, those who are not licensed by ZoomInfo to access the database.

          31.    ZoomInfo takes reasonable measures to protect and keep the information in its

database secret. These measures include limiting access to those customers who agree to the terms

of access in ZoomInfo’s licensing agreements, requiring password authentication to access

ZoomInfo’s platform through its secure online portal, and prohibiting customers from the

unauthorized sharing of data from the database. ZoomInfo also employs a number of mechanisms

to monitor access to the database and use of its information to further ensure its security. ZoomInfo

takes legal action against those who misappropriate its trade secrets where necessary to protect its

rights.

          32.    Salutary used improper means to disseminate ZoomInfo’s data to third parties in

violation of its license with ZoomInfo and in violation of Mass. Gen. Laws Ch. 93, § 42 et seq.

Salutary knew, or had reason to know, at the time it disseminated the ZoomInfo Data to these third

parties, that doing so violated the terms of the Agreement and impaired the value of ZoomInfo’s

trade secrets.

          33.    Salutary’s conduct was willful and malicious.

                                                 6
            Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 7 of 10




          34.   ZoomInfo has been damaged because of Salutary’s improper disclosure of its trade

secrets to competitors.

                                             Count IV
                (Misappropriation of Trade Secrets – 18 U.S.C. § 1832, et seq.)

          35.   ZoomInfo’s allegations above are incorporated herein by reference as if fully set

forth herein.

          36.   ZoomInfo curates a database of commercially valuable information, expending

substantial time, labor, and expense to do so. ZoomInfo’s database and the information contained

therein comprise a compilation of business information.

          37.   The compilation of information in ZoomInfo’s database derives independent

economic value from not being generally known to, and not being readily ascertainable through

proper means by, those who are not licensed by ZoomInfo to access the database.

          38.   ZoomInfo takes reasonable measures to protect and keep the information in its

database secret. These measures include limiting access to those customers who agree to the terms

of access in ZoomInfo’s licensing agreements, requiring password authentication to access

ZoomInfo’s platform through its secure online portal, and prohibiting customers from the

unauthorized sharing of data from the database. ZoomInfo also employs a number of mechanisms

to monitor access to the database and use of its information to further ensure its security. ZoomInfo

takes legal action against those who misappropriate its trade secrets where necessary to protect its

rights.

          39.   Salutary used improper means to disseminate ZoomInfo’s data to third parties in

violation of its license with ZoomInfo and in violation of 18 U.S.C. § 1832, et seq. Salutary knew,

or had reason to know, at the time it disseminated ZoomInfo Data to these third parties, that doing

so violated the terms of the Agreement and impaired the value of ZoomInfo’s trade secrets.

                                                 7
          Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 8 of 10




       40.      Salutary’s conduct was willful and malicious.

       41.      ZoomInfo has been damaged because of Salutary’s improper disclosure of its trade

secrets to competitors.

       WHEREFORE, Plaintiff ZoomInfo respectfully requests the following relief:

             a) Grant a permanent injunction:

                    a.    enjoining Salutary from disclosing ZoomInfo’s data to any companies that

                          provide ZoomInfo’s data to others; and

                    b. requiring Salutary to exercise any contractual or other rights it possesses to

                          have Customer Subscribers remove ZoomInfo Data from the possession and

                          control of such Customer Subscribers where ZoomInfo Data has been

                          provided in violation of the Agreement or the laws of Massachusetts and

                          the United States;

             b) Enter judgment against Salutary on all counts of this Complaint;

             c) Order Salutary to provide ZoomInfo with the names of the customers it redacted

                from the information provided to ZoomInfo during the audit and their related

                pricing information;

             d) Award ZoomInfo money damages in an amount to be determined at trial;

             e) Award ZoomInfo exemplary damages and reasonable attorneys’ fees for Salutary’s

                willful and malicious dissemination of ZoomInfo trade secrets;

             f) Award ZoomInfo its costs;

             g) Award ZoomInfo pre- and post-judgment interest;

             h) Grant such other relief as may be just and proper;




                                                  8
  Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 9 of 10




                                JURY DEMAND

ZoomInfo demands a jury trial on all claims so triable.




                                        9
        Case 1:21-cv-10396-DJC Document 1 Filed 03/08/21 Page 10 of 10




Respectfully submitted this 8th day of March, 2021.


                                                      Plaintiff,
                                                      ZoomInfo Technologies LLC

                                                      By its attorneys,


                                                      /s/ William J. Egan
                                                      William J. Egan (BBO #636128)
                                                      Julianna M. Charpentier (BBO #703286)
                                                      Robinson & Cole LLP
                                                      One Boston Place, 25th Floor
                                                      Boston, MA 02108
                                                      (617) 557-5900
                                                      wegan@rc.com
                                                      jcharpentier@rc.com

                                                      and

                                                      Darin Sands (pro hac vice application to be
                                                      submitted)
                                                      Bradley Bernstein Sands LLP
                                                      1425 SW 20th Ave., Suite 201
                                                      Portland, OR 97201
                                                      (971) 998-4751
                                                      dsands@bradleybernsteinllp.com




                                              10
